Citation Nr: 0618901	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-10 222	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left foot injury, currently evaluated as 10-percent 
disabling.

2.  Entitlement to an increased rating for a right eyebrow 
scar, currently evaluated as 10-percent disabling.

3.  Entitlement to an increased rating for residuals of a 
right pelvis fracture and pubic ramus, currently evaluated as 
10-percent disabling.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a stroke.  


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1969 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claims for increased ratings for a 
left foot disability - evaluated as 10-percent disabling, 
a right eyebrow scar - evaluated as 0-percent disabling 
(i.e., noncompensable), a right pelvis and pubic ramus 
disability - also evaluated as 0-percent disabling, and for 
§1151 compensation for residuals of a stroke.  

In a more recent February 2004 decision, the RO increased the 
ratings for the veteran's scar and pelvis disabilities from 0 
to 10 percent, effective retroactively from the date of 
receipt of his claims for higher ratings.  He since has 
continued to appeal, requesting even higher ratings.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to 
be seeking the highest possible rating unless he specifically 
indicates otherwise).

In a June 2006 brief, the veteran's representative raised 
additional claims for service connection for headaches 
secondary to the right eyebrow scar, and for a knee strain 
secondary to a left foot disability.  But since these 
additional claims have not been adjudicated by the RO, much 
less denied and timely appealed to the Board, they are 
referred to the RO for appropriate development and 
consideration.  The Board does not currently have 
jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2005).

And as for the claims that are on appeal, since they must be 
further developed before being decided they are being 
REMANDED to the RO via the Appeals Management Center (AMC).  
VA will notify the veteran if further action is required on 
his part.


REMAND

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations where VA has 
granted service connection for a disability, but the veteran 
disagrees with the initial rating assigned.  Dingess v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. 
March 6, 2003).  The Court found that the notice requirements 
are also applicable to the initial disability rating 
assigned.  Id. at *12.  Specifically, VA must notify the 
claimant that "should service connection be awarded, a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

Also in the Dingess decision, the Court indicated its 
analysis was not limited to situations where a veteran is 
timely appealing the initial rating assigned for a disability 
that has just been service connected.  Rather, and as will be 
the standard practice of the Department according to VA's 
General Counsel, even in cases as here involving claims for 
higher ratings for already established service-connected 
disabilities (i.e., cases involving the traditional claims 
for increased ratings), VA must apprise the veteran of the 
disability rating and effective date elements.



Records in this case show VCAA notice was sent to the veteran 
in June 2002.  The June 2002 letter notified him that he 
would have to provide evidence that his disabilities had 
increased in severity.  This letter, however, did not notify 
him that a schedular or extraschedular disability rating 
would be determined by applying relevant diagnostic codes in 
the rating schedule.  Furthermore, although the letter 
described the types of medical record that could be submitted 
to support his claims, it did not describe lay evidence, 
employer statements or other evidence that might show 
exceptional circumstances relating to his disabilities.  In 
addition, the letter did not provide him notice as to how an 
effective date would be assigned for an additional award of 
benefits.  So a remand is required so corrected VCAA notice 
can be provided.

One of the veteran's claims is for § 1151 compensation, for 
residuals of a stroke, which he says occurred either during 
or within a few hours after he underwent surgery at the VA 
Medical Center (VAMC) in Long Beach.  VA medical records 
indicate he had a history of cerebral degeneration and 
peripheral neuropathy due to alcohol abuse.  In March 2002, 
tests revealed 95 percent stenosis in his right internal 
carotid artery and he was scheduled for a carotid 
endarterectomy on April 16, 2002.  When he woke from 
anesthesia, he had normal movement of all limbs, but an hour 
later began to experience left upper extremity weakness and 
slurred speech.  He was taken back into the operating room 
and a thrombectomy of the external carotid artery was 
performed to remove a clot.  After surgery, he showed marked 
improvement with heparin.  It was believed he suffered a 
small stroke.  An MRI of his brain revealed two small foci of 
acute infarct in the right hemisphere.  He claims the stroke 
resulted from VA's negligence during the carotid 
endarterectomy.  

For the § 1151 claim, a remand is required so a medical 
examination and opinion can be obtained.  38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4).  A VA physician must be 
asked to examine the veteran and note whether he has any 
current residuals from the April 2002 stroke, and, if so, 
whether there was fault on VA's part during his 
hospitalization for a carotid endarterectomy and whether the 
proximate cause of the stroke was reasonably foreseeable.  38 
C.F.R. § 3.361.  

In addition, the veteran indicated he has received ongoing VA 
treatment for residuals of the April 2002 stroke, but these 
records have not been obtained (see his February 2003 Medical 
History Form).  So on remand, a request should be made for 
these additional records.

Accordingly, this case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice to comply with Dingess, 
particularly insofar as the disability 
rating and effective date elements 
concerning his claims for increased 
ratings for left foot, right pelvis, and 
scar disabilities, and the effective date 
element concerning his claim for § 1151 
compensation.  In addition, the letter 
should ask him to provide any evidence in 
his possession pertaining to these claims.  

2.  Obtain all relevant records of VA 
treatment for residuals of a stroke since 
April 2002.

3.  Schedule the veteran for a VA 
examination with a qualified physician who 
was not involved in his April 2002 
hospitalization for a carotid 
endarterectomy (to ensure an impartial 
opinion).  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated diagnostic tests should be 
completed.  The examiner's report should 
describe in detail all symptoms and 
clinical findings relevant to any current 
residuals of the April 2002 stroke.  The 
examiner should respond to the following 
questions:

a.  Did the veteran sustain any permanent 
additional disability as a result of the 
April 2002 stroke?  

b.  If he did, was the additional 
disability due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
VA's part?  

More specifically:

i)  Did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider, e.g., 
by using the wrong gauge catheter, or

ii)  Was the care rendered without the 
veteran's informed consent, or

iii)  Was that additional disability 
reasonably foreseeable?

The examiner's report must indicate review 
of the complete claims file, including a 
copy of this remand.  All opinions must be 
supported by rationale.

4.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  Then readjudicate the veteran's claims 
in light of any additional evidence 
obtained.  If they are not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


